DETAILED ACTION

1.	This Office Action is in response to the communications dated 08/18/2020.
Claims 1-20 are pending in this application.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 08/18/2020.  The references cited on the PTOL 1449 form have been considered.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowance / Reason for Allowance

4.	Claims 1-20 are allowed.
The followings are examiner’s statements of reasons for allowance: 
None of the references of record teaches or suggests the claimed semiconductor device (in combination(s) as set forth in the claim(s)) comprising:
Claims 1-8:

wherein each of the first semiconductor layer, the second semiconductor layer, and the third semiconductor layer extends lengthwise in a third direction intersecting the first direction and the second direction.

Claims 9-17:
a third semiconductor layer spaced from the second semiconductor layer in the second direction and contacting the first semiconductor layer via the opening in the second insulation film; 
wherein each of the first semiconductor layer, the second semiconductor layer, and the third semiconductor layer extends lengthwise in the third direction.

Claims 18-20:
	a third semiconductor layer spaced from the second semiconductor layer in a second direction intersecting the first direction and connected to the first semiconductor layer, the third semiconductor layer including a first portion below the bonding pad and a second portion not below the bonding pad; 
	wherein each of the first semiconductor layer, the second semiconductor layer, and the third semiconductor layer extends lengthwise in a third direction intersecting the first direction and the second direction beyond an outer edge of the bonding pad.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
September 6, 2021